Porter, J.

delivered the opinion of the court.
Application is made to dismiss the appeal in this case, for want of the bond which the judge directed to be given. On looking into the transcript, we find that the judge allowed the appeal on the condition the appellant gave bond in- the sum of one thousand five hundred dollars. We find no such bond among the papers, nor in the record, and from aught we can discover no bond of any description was given.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed, with costs.